FILED
                              NOT FOR PUBLICATION                           MAY 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SILVIA CHAVEZ DE VELASQUEZ; et                    No. 08-73113
al.,
                                                  Agency Nos. A076-858-489
               Petitioners,                                   A075-301-252
                                                              A072-403-514
  v.                                                          A072-403-515

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Silvia Chavez De Velasquez, Gregorio Velasquez-Garcia and their two

children, natives and citizens of Mexico, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) order denying their application for cancellation of removal. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

process violations in immigration proceedings. Colmenar v. INS, 210 F.3d 967,

971 (9th Cir. 2000). We deny in part and dismiss in part the petition for review.

         Petitioners’ contention that the IJ violated due process by taking additional

testimony regarding hardship following the BIA’s June 19, 2008, remand order is

not persuasive because the first IJ did not adjudicate any aspect of the petitioners’

cancellation of removal claim beyond the question of moral character, and the

remand did not limit the second IJ in what he could consider on remand. See

Fernandes v. Holder, 619 F.3d 1069, 1074 (9th Cir. 2010) (“[T]he IJ’s jurisdiction

on remand from the BIA is limited only when the BIA expressly retains

jurisdiction and qualifies or limits the scope of the remand to a specific purpose.”).

         We lack jurisdiction to review the BIA’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                   08-73113